DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species E (Fig. 34) in the reply filed on 05/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In addition, it is believed that the restriction sent out on 5/4/22 and the applicant’s response received on 5/19/22 have a typographical error which list the current claims as 1-20 instead of 21-40.  This being that a supplemental amendment was filed in the case on 8/4/20 which canceled claims 1-20 and replaced them with 21-40.  However, this error does not affect the restriction. Therefore, the claims 21-40 will be examined in light of the election of Species E.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 was considered.   However, the reference numbered 38 on page 4 was struck through since it appears to be incorrect (namely, to many characters for a patent number) and therefore was not considered.  In addition, Patent references numbers 39-71 and Patent Publication reference numbers 14 and 16-25 appear to be repeated reference numbers that were previously listed within the same IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, 30, and 40 are rejected as indefinite for the recitation of “the first pin is configured to translate within and relative to the slots” at line 14 of claim 21, 30, 40.  It is unclear how something can be simultaneously within and at the same time at a close proximity it to the other object.  As is shown in Fig. 34, the pin is clearly within the slot therefore, it is unclear how the pin would also be merely close to the slot without being within it.
Claims 22-29, 31-39 are rejected as indefinite for depending upon an indefinite claim. 
Claim 22 and 31 are rejected as indefinite for the recitation of “the first pin is configured to translate within and relative to the slots” at line 2 of claim 22 and 31.  It is unclear how something can be simultaneously within and at the same time at a close proximity it to the other object.  As is shown in Fig. 34, the pin is clearly within the slot therefore, it is unclear how the pin would also be merely close to the slot without being within it.
Claims 23-25 and 32-34 are rejected as indefinite for depending upon an indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 26-33, 35-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmatier et al (US Patent pub. 20130158664A1) in view of Jimenez et al (US Patent Pub. 20150272743A1).
Palmatier discloses a spinal implant (expandable interbody implant and methods of use).  Specifically in regards to claims 21 and 30, Palmatier discloses a housing (portion of 848 at end 886 shown in Fig. 24 that is pivotally connected to 846) defining a bore (bore for passage of 892); a first member (846) connected to the housing and comprising a first vertebral engaging surface and slots (slots in 846 through which 908 and 902 passes); a first pin (908) extending through the slots; a second member (848) connected to the housing and comprising a second vertebral engaging surface (lower surface of 848) opposite the first vertebral engaging surface; an actuator (892 connected to 858) extending along a longitudinal axis between opposite first and second ends, the first end (end opposite 858) being positioned in the bore; a cap (858) coupled to the second end; a linkage (902) coupled to the first member (846), and a second pin (912) extending through the cap (858) and the linkage (902) (Fig. 22-26; Para. [0107]-[0109]).  Palmatier also discloses wherein the wherein the first pin (908) is configured to translate within and relative to the slots (slots in 846 in which linkage 902 slides) to increase a distance between the first vertebral engaging surface (outer surface of 846) and the second vertebral engaging surface (outer surface of 848) and the actuator (892 connected to 858) is rotatable relative to the housing to translate the second pin (912) along the longitudinal axis to further increase the distance between the first vertebral engaging surface (outer surface of 846) and the second vertebral engaging surface (outer surface of 848) (As can be seen in Fig. 24-26, as screw 592 is turned the wedge 858 is moved toward end 884 of component 848 which moves piston 846 to a first position shown in Fig. 25 and as the screw 892 continues to turn the wedge 858 continues to move and pushes the piston into the second position shown in Fig. 26.) (Fig. 24-26; and Para. [0107]-[0109]).  Palmatier also discloses wherein the translation of the first pin (908) within the slots increases a first angle (angle created when 846 moves from a collapsed to first expanded position, see fig. 25-26) between the first and second vertebral engaging surfaces (outer surfaces of 846,848) and the actuator (892 connected to 858) is rotatable relative to the housing to translate second pin (912) along the longitudinal axis to further increase the angle between the first and second vertebral engaging surfaces (outer surfaces of 846,848) to a second angle (angle created when 846 moves from a first expanded position to a second expanded position, see fig. 24-25) (Fig. 24-26).  However, Palmatier is silent as to the linkage having two spaced arms and the first component having two slots.
Jimenez discloses a spinal implant (expandable intervertebral cage).  Specifically in regards to claim 21 and 30, Jimenez discloses a housing (24), a first member (12) having first and second slots (32), and a linkage (16) comprising spaced apart first and second arms (16) (As can be seen in Fig. 1a-4, the plate 12 has two arm sockets 32 to accommodate two arms 16 which allow for the screw 19 to be used to raise the plate 12 in an even manner.) (Fig. 1a-4; and Para. [0043]-[0047] and [0053]-[0056]).  It would have been obvious to one have ordinary skill in the art at the time the invention was filed to modify the linkage (902) and slots within component (846) of Palmatier to support two linkage arms as disclosed in Jimenez in order to have a means affect level and even expansion of the plate.
In regards to claims 22 and 31, Palmatier discloses wherein: the first pin (908) is configured to translate within and relative to the slots (slots at forward end of 846) to expand the first member (846) from the second member (848) in a first zone of expansion (Fig. 25-26); and wherein the actuator (892 connected to 858) is rotatable relative to the housing to translate the second pin (912) along the longitudinal axis to expand the first member (846) from the second member (848) in a second zone of expansion (Fig. 24-25) (Fig. 24-26).
In regards to claims 23 and 32, Palmatier discloses wherein: the first zone of expansion (Fig. 25-26) includes a first amount of spacing apart of the first vertebral engaging surface (outer surface of 846) relative to the second vertebral engaging surface (outer surface of 848) such that the implant has a first height; and the second zone of expansion (Fig. 24-25) includes a second amount of spacing apart of the first vertebral engaging surface (outer surface of 846) relative to the second vertebral engaging surface (outer surface of 848) in addition to the first zone of expansion (Fig. 25-26) such that the implant has a second height that is greater than the first height (As can be seen in Fig. 24-26, from Fig. 25-26 as the screw 892 is moved the component 846 is expanded a first distance and as the screw 892 is moved further the component 846 is moved to a second height as shown in fig. 24-26). (Fig. 24-26).
In regards to claims 24 and 33, Palmatier discloses wherein: the first zone of expansion (Fig. 25-26) includes a first amount of spacing apart of the first vertebral engaging surface (outer surface of 846) relative to the second vertebral engaging surface (outer surface of 848) such that the implant has a first height; and the second zone of expansion (Fig. 24-25) includes a second amount of spacing apart of the first vertebral engaging surface (outer surface of 846) relative to the second vertebral engaging surface (outer surface of 848) separate from the first zone of expansion (Fig. 25-26) such that the implant has a second height that is greater than the first height (As can be seen in Fig. 24-26, from Fig. 25-26 as the screw 892 is moved the component 846 is expanded a first distance and as the screw 892 is moved further the component 846 is moved to a second height as shown in fig. 24-26). (Fig. 24-26).
In regards to claims 26 and 35, Palmatier discloses wherein the second member (848) is monolithically formed with the housing (As can be seen in Fig. 24, the housing is that portion of component 848 at end 886 that is pivotally connected to component 846 making it monolithically formed with the component 848.) (Fig. 24).
In regards to claims 27 and 36, Palmatier discloses wherein the second vertebral engaging surface (outer surface of 848) extends parallel to the longitudinal axis before and after expansion of the implant (Fig. 24-26).
In regards to claims 28 and 37, Palmatier discloses wherein the linkage (902) is disposed in a cavity of the first member (846) defined by an inner surface of the first member (846) that is opposite the first vertebral engaging surface (outer surface of 846) (As can be seen in Fig. 22-26, the linkage 902 fits within the space created by component 846.) (Fig. 22-26).
In regards to claims 29 and 38, Palmatier discloses wherein the actuator (892 connected to 858) is a screw (892) (Fig. 24-26).
In regards to claim 40, Palmatier discloses a spinal implant (expandable interbody implant and methods of use).  Specifically, Palmatier discloses a housing (portion of 848 at end 886 shown in Fig. 24 that is pivotally connected to 846) defining a bore (bore for passage of 892); a first member (846) connected to the housing and comprising a first vertebral engaging surface and slots (slots in 846 through which 908 and 902 passes); a first pin (908) extending through the slots; a second member (848) connected to the housing and comprising a second vertebral engaging surface (lower surface of 848) opposite the first vertebral engaging surface; an actuator (892 connected to 858) extending along a longitudinal axis between opposite first and second ends, the first end (end opposite 858) being positioned in the bore; a cap (858) coupled to the second end; a linkage (902) coupled to the first member (846), and a second pin (912) extending through the cap (858) and the linkage (902) (Fig. 22-26; Para. [0107]-[0109]).  Palmatier also discloses wherein the first pin (908) is configured to translate within and relative to the slots (slots at forward end of 846) to expand the first member (846) from the second member (848) in a first zone of expansion (Fig. 25-26); and wherein the actuator (892 connected to 858) is rotatable relative to the housing to translate the second pin (912) along the longitudinal axis to expand the first member (846) from the second member (848) in a second zone of expansion (Fig. 24-25) (Fig. 24-26).  However, Palmatier is silent as to the linkage having two spaced arms and the first component having two slots.
Jimenez discloses a spinal implant (expandable intervertebral cage).  Specifically in regards to claim 40, Jimenez discloses a housing (24), a first member (12) having first and second slots (32), and a linkage (16) comprising spaced apart first and second arms (16) (As can be seen in Fig. 1a-4, the plate 12 has two arm sockets 32 to accommodate two arms 16 which allow for the screw 19 to be used to raise the plate 12 in an even manner.) (Fig. 1a-4; and Para. [0043]-[0047] and [0053]-[0056]).  It would have been obvious to one have ordinary skill in the art at the time the invention was filed to modify the linkage (902) and slots within component (846) of Palmatier to support two linkage arms as disclosed in Jimenez in order to have a means affect level and even expansion of the plate.


Claim(s) 25, 34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmatier in view of Jimenez as applied to claims 22, 30-31 above, and further in view of Glerum et al (US Patent 8062375B2).
Palmatier in view of Jimenez disclose a spinal implant having first and second members, an actuator with a cap that uses a link having two arms with a pin therethrough to connect to the first member, and wherein the link is movable by the actuator to either expand or contract the members.  In regards to claims 25 and 34, Palmatier discloses wherein the first component can move from the second component as the first pin (908) into the second zone of expansion (Fig. 24-26).  However, they are silent as to the shape of the slots or the location of the pin in relation to the slots as the implant is expanded.  Glerum discloses a spinal implant (expandable fusion device and method of installation thereof, Fig. 2). Specifically in regards to claims 25 and 34, Glerum discloses a spinal implant (10) having a first member (14) wherein the first member (14) defines a first and second slot (52), and wherein the slots (52) each include a ramp configuration; and the first pin (20) engages end points of the slots (52) such that the first pin (20) rotates relative to the slots (52) as the first member (14)  can expand from the second member (16) (As can be seen in Fig. 2, the slot 52 at an angle with the longitudinal axis of the actuation member 22.) (Fig. 2-8, and Col. 3 lines 7-13 and 40, and Col. 5 line 59 to Col. 6 line 4).  In regards to claim 39, Glerum discloses wherein the slots (52) each have an oblong configuration (Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the slots within component (846) of Palmatier to be slots oriented at an acute angle as taught in Glerum in order to allow the implant to expand to a more significant height while still maintaining the implants ability to be inserted in an unexpanded configuration.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. 20170156885A1 was considered relevant to the claims since it discloses a spinal implant having first and second members, an actuator with a cap that uses a link having two arms with a pin therethrough to connect to the first member, and wherein the link is movable by the actuator to either expand or contract the members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775